PER CURIAM.
Appellant was convicted of first degree murder on April 1, 1974, and sentenced to death. The Florida Supreme Court reversed the death sentence twice. See Miller v. State, 332 So.2d 65 (Fla.1976) and Miller v. State, 373 So.2d 882 (Fla.1979). At the second resentencing proceeding, Circuit Judge Thomas Reese sentenced Miller to life imprisonment and retained jurisdiction over the first one-third of the sentence pursuant to section 947.16(3), Florida Statutes (1979). This statute became effective in 1978.
We held in Rodriguez v. State, 380 So.2d 1123 (Fla.2d DCA 1980) that section 947.16 could not be applied to offenses committed prior to the effective date of the statute.
Accordingly, appellant’s conviction and sentence are affirmed; however, the cause is remanded with the directions to delete from the sentence the trial court’s reservation of jurisdiction.
HOBSON, Acting C. J., and OTT and RYDER, JJ., concur.